Citation Nr: 0613348	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  95-20 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased disability rating for scars of 
the right hand, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

In the May 1995 rating decision, the RO granted entitlement 
to compensation under 38 U.S.C.A. § 1151 for scars of the 
right hand as residuals of cryotherapy and assigned a 
noncompensable rating, effective August 17, 1993.  The 
veteran filed a timely notice of disagreement (NOD) with the 
May 1995 decision.  A statement of the case (SOC) was issued 
in June 1995.  The veteran perfected his appeal with respect 
to that issue with the timely receipt of his substantive 
appeal in July 1995.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in September 1995, a transcript of which has been 
associated with the veteran's VA claims file.  

In a December 1997 rating decision, a 10 percent disability 
rating was assigned for the residual scars, effective 
September 27, 1994.  The veteran continued to express 
disagreement with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

In May 1998, the veteran testified at a videoconference 
hearing which was chaired by a member of the Board who is no 
longer employed with the Board, a transcript of which has 
been associated with the veteran's VA claims file.  In 
December 1998, the Board remanded the claim of an increased 
rating for right hand scars for further development.

The veteran presented oral testimony before a Hearing Officer 
and a Decision Review Officer at the RO in February 2001 and 
July 2004, respectively, transcripts of which has been 
associated with the veteran's VA claims file.  

In light of the fact that the Board member who conducted the 
videoconference hearing in May 1998 was no longer employed at 
the Board, the Board in September 2005 afforded the veteran 
another opportunity for a hearing.  In October 2005, the 
veteran indicated that he wanted another videoconference 
hearing.  In November 2005, the Board remanded the claim for 
the scheduling of such a hearing.  In February 2006, the 
veteran testified at a videoconference hearing which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal 

In its December 1998 decision, the Board granted a claim for 
an increased rating for Wolff-Parkinson-White syndrome.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2005).  
In its December 1998 decision, the Board also remanded a 
claim under 38 U.S.C.A. § 1151 based on claimed additional 
disability due to nerve damage to the right hand.  In March 
2005, the veteran withdrew that claim.  Accordingly, those 
issues have been resolved and will be discussed no further 
herein.



REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.

The issue on appeal involves the assignment of an increased 
rating.  Very recently,  the United States Court of Appeals 
of Veterans Claims amplified the statutory  notice 
requirements contained in 38 U.S.C. § 5103.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In particular, VA now is 
obligated to furnish notice concerning the potential 
assignment of effective dates in increased rating claims 
prior to adjudication of such claims, so that claimants and 
their representatives may have input into such assignment, to 
include furnishing evidence and argument pertaining thereto.     

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  Notice required pursuant to Dingess 
should be furnished to the veteran and 
his attorney.  An appropriate period of 
time should be allowed for response.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





